Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 and 21-23, as well as the Species of “a surfactant” cargo in the reply filed on 28 June 2022 is acknowledged.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims; and the reference to Vo is properly disqualified.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being Enabling for:
“wherein the halloysite nanotubes further comprise a cargo, wherein the cargo comprises at least one additive selected from the group consisting of a scale inhibitor, a clay stabilizer, a biocide, a paraffin inhibitor, a breaker, a crosslinking agent, a surfactant, an in-situ acid generator, a chelating agent, a tracer, a tagging agent, and combinations thereof,”
does not reasonably provide Enablement for 
“wherein the halloysite nanotubes further comprise a cargo,” wherein this may include any/every possible “cargo.”  
The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Independent claim 1 recites “wherein the halloysite nanotubes further comprise a cargo.”
In the Specification, Applicant further states “The lumen, or channel through the halloysite nanotube may be able to accept a cargo such as, without limitation, a surfactant” ([0015]) and “Halloysite nanotubes may also comprise other cargo in addition to, or in lieu, of a surfactant. Some non-limiting examples include, for example, a scale inhibitor, a clay stabilizer, a biocide, a paraffin inhibitor, a breaker, a crosslinking agent, a surfactant, an in-situ acid generator, a chelating agent, or any combinations thereof. Another cargo may be tagging agents and tracer materials. The tagging agents and tracer materials may comprise chemicals that are traceable in a wellbore such as fluorescent, radioactive, and neutron absorbing materials. In some instances, the chemicals may be nanoparticles. Tracing and tagging materials may be used to trace where formation fluids are produced from a fracturing stage or along a specific fractured interval. Modified halloysite nanotubes may be made by modifying raw halloysite nanotubes with a cargo. For example, an anionic surfactant may be adsorbed on the positively charged lumen inside the halloysite nanotube to be modified. A halloysite nanotube modified with an anionic surfactant may have a tubular shape with a neutral internal surface and a negatively charged outer surface. Cationic and amphoteric surfactants as well as the other cargos previously mentioned may also be introduced into the interior of the halloysite nanotubes” ([0020])
Besides the listed types of cargo, the term “cargo” appears to broadly encompass any chemical capable of being placed into halloysite nanotubes.  However, it is unclear what chemical(s) this includes.
Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the Full claim Scope: (A) breadth of claims; (B) nature of invention; (C) state of prior art; (D) level of ordinary skill; (E) predictability of art; (G) working examples; and (H) quantity of experimentation.  That is, 7 factors do not support Enablement, five of which relate directly to the current claim scope (A/C/E/G/H).  
Therefore, there exists a Scope of Enablement deficiency for the current claims.
The Office recognizes that claims 3-8 (and 11-17 and 21-23) recite the disclosed types of “cargo.”
In response, Applicant may simply incorporate claim 3 into claim 1, in line with the Enablement based on the disclosure. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vo (2020/0087571) (effectively filed Jul. 28, 2016 vs. current Nov. 17, 2017) (also WO 2018/022070, published Feb. 1, 2018).
The applied reference has a common assignee and a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: 
(1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); 
(2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or 
(3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See also MPEP 2154.02.
Nevertheless, Applicant should also see the 102(a)(1) rejections over Owoseni below.
Regarding independent claim 1, Vo discloses A fracturing fluid (abstract “introducing a fracturing fluid into a subterranean formation, wherein the fracturing fluid comprises an aqueous based fluid, a proppant composition, an oxidizing breaker, and halloysite nanotubes, wherein the oxidizing breaker is positioned within the halloysite nanotubes”) comprising: 
an aqueous based fluid ([0008] “a fracturing fluid which may comprise, without limitation, an aqueous based fluid”); and 
halloysite nanotubes, wherein the halloysite nanotubes comprise a cargo ([0010] “The oxidizing breakers may be positioned within the hollow tubular structures of the halloysite nanotubes (encapsulation). The halloysite nanotubes may deliver the oxidizing breakers downhole, and then slowly release the active oxidizers within the oxidizing breakers over time to break the fracturing fluid”).
Regarding claim 9, Vo discloses further comprising a solid particulate proppant ([0013] “In addition to the aqueous based fluid, the fracturing fluid may comprise a proppant composition”).

Claims 1, 3-6, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Owoseni (“Release of Surfactant Cargo from Interfacially-Active Halloysite Clay Nanotubes for Oil Spill Remediation”; Langmuir; 2014) (cited by Applicant).
Applicant may note that, as below, claim 9 does not face Prior Art rejections over Owoseni.
Regarding independent claim 1 (and claim 3), Owoseni discloses A fracturing fluid (p.2, lines 18-23 “For application in the treatment of marine oil spills, halloysite nanotubes were successfully loaded with surfactants and utilized as an interfacially-active vehicle for the delivery of surfactant cargo”) comprising: 
an aqueous based fluid (e.g., p.7, line 48 “5mg of DOSS-loaded HNT was added to 100ml of saline water”); and 
halloysite nanotubes, wherein the halloysite nanotubes comprise a cargo, wherein the cargo comprises at least one additive selected from the group consisting of a scale inhibitor, a clay stabilizer, a biocide, a paraffin inhibitor, a breaker, a crosslinking agent, a surfactant, an in-situ acid generator, a chelating agent, a tracer, a tagging agent, and combinations thereof (e.g., p.7, line 48 “5mg of DOSS-loaded HNT was added to 100ml of saline water”; note p.5, line 33 “Dioctyl sulfosuccinate sodium salt (DOSS, 98%)” and line 40 “Halloysite nanotubes (HNT)”).
As above, the term “fracturing” in the preamble is understood as merely a statement of intended use and does not appear to impose any limitations on the claim scope.  Accordingly, although Owoseni does not describe fracturing with the fluid, Owoseni still discloses the same invention as claimed, by providing a fluid with all of the claim elements.  See MPEP 2111.02.  Nevertheless, claim 9 appears to require limitations characteristic of a “fracturing” fluid, and thus claim 9 does not face Prior Art rejections over Owoseni.
Regarding claims 4-6, Owoseni discloses “5mg of DOSS-loaded HNT was added to 100ml of saline water” (e.g., p.7, line 48) wherein this refers to “Dioctyl sulfosuccinate sodium salt (DOSS, 98%)” = anionic surfactant (p.5, line 33) and further that “We note that the DOSS will create water-in-oil microemulsions in the dodecane phase” = weakly emulsifying (p.21, line 39).  Accordingly, Owoseni discloses:
(claim 4) wherein the cargo comprises a surfactant; and further
(claim 5) wherein the surfactant comprises at least one surfactant selected from the group consisting of sodium, potassium, and ammonium salts of long chain alkyl sulfonates and alkyl aryl sulfonates, sodium dodecylbenzene sulfonate; dialkyl sodium sulfosuccinates, sodium dodecylbenzene sulfonate, sodium bis-(2-ethylthioxyl)-sulfosuccinate), alkyl sulfates, sodium lauryl sulfate, methyl sulfonate, heptyl sulfonate, decylbenzene sulfonate, dodecylbenzene sulfonate, alkoxylated sulfates, ethoxylated alcohols, polyglucosides, alkyl ammonium bromides, hydroxysultaines, cocoamidopropyl hydroxysultaine, lauramidopropyl hydroxysultaine, lauryl hydroxysultaine, and combinations thereof; and further
(claim 6) wherein the surfactant further comprises a weakly emulsifying anionic surfactant.
Regarding claim 10, Owoseni discloses further comprising at least one additive selected from the group consisting of salts, acids, fluid loss control additives, gas, foamers, corrosion inhibitors, catalysts, friction reducers, antifoam agents, bridging agents, dispersants, flocculants, H2S scavengers, CO2 scavengers, oxygen scavengers, lubricants, weighting agents, and combinations thereof (e.g., p.7, line 48 “5mg of DOSS-loaded HNT was added to 100ml of saline water”; note p.5, lines 49-52 “0.6 M sodium chloride (Certified ACS grade, Fisher Scientific) solution in deionized water was used as a substitute for seawater”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 8, 11-13, 16, and 21 are rejected under 35 U.S.C. 103 as obvious over Owoseni as in claims 1, 4, and 6.
Regarding claim 2, Owoseni discloses Examples with 0.01 wt%, 0.05 wt%, 0.1 wt%, 0.2 wt%, 0.5 wt%, 1.0 wt% HNT in fluid (p.10, Fig. 1) and “Increasing the concentration of HNT leads to emulsions with progressively smaller droplet sizes.” (p.11, lines 6-8).
The Office recognizes that water is about 8.345 lbs/gal.  Accordingly, 1.0 wt% HNT would be ~0.08 lbs/gal of the fluid.
Although the Fig. 1 Examples are directed to Owoseni’s non-surfactant-containing Examples, the same general concentrations appear to apply to the remainder of Owoseni’s disclosure.  Accordingly, although silent to the exact concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Owoseni to include “wherein the halloysite nanotubes are present in the fracturing fluid in an amount ranging from about 0.05 pounds to about 0.5 pounds per gallon of the fracturing fluid,” in order to produce a fluid that “leads to emulsions with progressively smaller droplet sizes,” especially insofar as these are within the general conditions disclosed by Owoseni.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claims 7 and 8, Owoseni discloses Examples with 0 wt%, 2.83 wt%, 5.55 wt%, 7.70 wt%, 12.4 wt% DOSS in HNT (p.19, Fig. 6) and “At constant halloysite concentration, the average droplet size decreases with increasing surfactant loading and release from halloysite nanotubes” (p.21, lines 6-8).
Although Owoseni does not actually specify an Example between the 0 wt% and 2.83 wt% examples, this is clearly within the spectrum disclosed and considered by Owoseni.  Accordingly, although silent to the exact concentration ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Owoseni to include:
(claim 7) wherein the surfactant is present in an amount ranging from about 5 wt. % to about 30 wt. % of the halloysite nanotubes; and/or
(claim 8) wherein the weakly emulsifying surfactant is present in an amount ranging from about 0.1 wt. % to about 1 wt. % of the halloysite nanotubes,
in order to produce a fluid that provides decreasing average droplet size with increasing surfactant loading and release from halloysite nanotubes,” especially insofar as these are within the general conditions disclosed by Owoseni.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding independent claim 11, Owoseni discloses A fracturing fluid (p.2, lines 18-23 “For application in the treatment of marine oil spills, halloysite nanotubes were successfully loaded with surfactants and utilized as an interfacially-active vehicle for the delivery of surfactant cargo”) comprising: 
an aqueous based fluid (e.g., p.7, line 48 “5mg of DOSS-loaded HNT was added to 100ml of saline water”); and 
halloysite nanotubes, wherein the halloysite nanotubes comprise a chemical cargo, wherein the chemical cargo comprises an anionic surfactant (e.g., p.7, line 48 “5mg of DOSS-loaded HNT was added to 100ml of saline water”; note p.5, line 33 “Dioctyl sulfosuccinate sodium salt (DOSS, 98%)” = anionic and line 40 “Halloysite nanotubes (HNT)”).
Regarding the 0.05-0.5 lb/gal HNT; and 5-30 wt% surfactant, as in claim 2, Owoseni discloses Examples with 0.01 wt%, 0.05 wt%, 0.1 wt%, 0.2 wt%, 0.5 wt%, 1.0 wt% HNT in fluid (p.10, Fig. 1) and “Increasing the concentration of HNT leads to emulsions with progressively smaller droplet sizes.” (p.11, lines 6-8), and as in claims 7/8, Owoseni discloses Examples with 0 wt%, 2.83 wt%, 5.55 wt%, 7.70 wt%, 12.4 wt% DOSS in HNT (p.19, Fig. 6) and “At constant halloysite concentration, the average droplet size decreases with increasing surfactant loading and release from halloysite nanotubes” (p.21, lines 6-8).
Accordingly, as in claims 2 and 7/8, although silent to the exact concentration ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Owoseni to include:
“halloysite nanotubes, wherein the halloysite nanotubes comprise a chemical cargo, wherein the chemical cargo comprises an anionic surfactant; wherein the halloysite nanotubes are present in the fracturing fluid in an amount ranging from about 0.05 pounds per gallon to about 0.5 pounds per gallon of the fracturing fluid; and wherein the anionic surfactant is present in an amount ranging from about 5 wt. % to about 30 wt. % of the halloysite nanotubes,”
in order to produce a fluid that “leads to emulsions with progressively smaller droplet sizes” and provides decreasing average droplet size with increasing surfactant loading and release from halloysite nanotubes,” especially insofar as these are within the general conditions disclosed by Owoseni.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 12, Owoseni discloses “We note that the DOSS will create water-in-oil microemulsions in the dodecane phase” = weakly emulsifying (p.21, line 39).  Accordingly, Owoseni discloses wherein the anionic surfactant is weakly emulsifying.
Regarding claim 13 and 21, Owoseni discloses Examples with 0 wt%, 2.83 wt%, 5.55 wt%, 7.70 wt%, 12.4 wt% DOSS in HNT (p.19, Fig. 6) and “At constant halloysite concentration, the average droplet size decreases with increasing surfactant loading and release from halloysite nanotubes” (p.21, lines 6-8).
Although Owoseni does not actually specify an Example between the 0 wt% and 2.83 wt% examples, this is clearly within the spectrum disclosed and considered by Owoseni.  Accordingly, although silent to the exact concentration ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Owoseni to include:
(claim 13) wherein the weakly emulsifying surfactant is present in an amount ranging from 0.1 wt. % to 1 wt. % of the halloysite nanotubes; and/or
(claim 21) wherein the weakly emulsifying surfactant is present in an amount ranging from 0.1 wt. % to 0.3 wt. % of the halloysite nanotubes,
in order to produce a fluid that provides decreasing average droplet size “with increasing surfactant loading and release from halloysite nanotubes,” especially insofar as these are within the general conditions disclosed by Owoseni.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 16, Owoseni discloses further comprising at least one additive selected from the group consisting of salts, acids, fluid loss control additives, gas, foamers, corrosion inhibitors, catalysts, friction reducers, antifoam agents, bridging agents, dispersants, flocculants, H2S scavengers, CO2 scavengers, oxygen scavengers, lubricants, weighting agents, and combinations thereof (e.g., p.7, line 48 “5mg of DOSS-loaded HNT was added to 100ml of saline water”; note p.5, lines 49-52 “0.6 M sodium chloride (Certified ACS grade, Fisher Scientific) solution in deionized water was used as a substitute for seawater”).

Claims 15, 22, and 23 are also rejected under 35 U.S.C. 103 as obvious over Owoseni as in claim 16, and further in view of John (2016/0114303) (cited by Applicant).
Regarding claim 15, Owoseni discloses testing, individually, Dioctyl sulfosuccinate sodium salt (DOSS, 98%), polyoxyethylene (20) sorbitan monooleate (Tween 80), and sorbitan monooleate (Span 80) for oil spill remediation (abstract).
However, Owoseni does not appear to actually consider combining these or other HNT.
John teaches “novel halloysite-based compositions” wherein “the hollow clay nanotubes of halloysite are imbibed with dispersants such as DOSS and Tween 80 surfactants. The resulting composition stabilizes oil-in-water emulsions and subsequently releases the surfactants, thereby reducing interfacial tension significantly, which allows much smaller droplets to form and thus provides for more effective oil remediation” (abstract) and further “Synergism in mixtures of surfactants can reduce the interfacial tension to levels appropriate for the dispersions of spills oils” and “Halloysite nanotubes may be loaded with one or more combinations of DOSS, Tween 80, and Span 80” ([0051]).  
Loading HNTs with one or more combinations of surfactants would, of course, produce additional types of HNTs for each possible combination.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Owoseni to include “further comprising an additional type of halloysite nanotube comprising a cargo comprising at least one additive selected from the group consisting of a scale inhibitor, a clay stabilizer, a biocide, a paraffin inhibitor, a breaker, a crosslinking agent, a surfactant, an in-situ acid generator, a chelating agent, a tracer, a tagging agent, and combinations thereof,” in order to provide a fluid for oil spill remediation which enables “Synergism in mixtures of surfactants” to “reduce the interfacial tension to levels appropriate for the dispersions.”
Regarding claims 22 and 23, Owoseni discloses testing, individually, Dioctyl sulfosuccinate sodium salt (DOSS, 98%), polyoxyethylene (20) sorbitan monooleate (Tween 80), and sorbitan monooleate (Span 80) for oil spill remediation (abstract).
However, Owoseni does not appear to actually consider combining these within a single HNT.
John teaches “novel halloysite-based compositions” wherein “the hollow clay nanotubes of halloysite are imbibed with dispersants such as DOSS and Tween 80 surfactants. The resulting composition stabilizes oil-in-water emulsions and subsequently releases the surfactants, thereby reducing interfacial tension significantly, which allows much smaller droplets to form and thus provides for more effective oil remediation” (abstract) and further “Synergism in mixtures of surfactants can reduce the interfacial tension to levels appropriate for the dispersions of spills oils” and “Halloysite nanotubes may be loaded with one or more combinations of DOSS, Tween 80, and Span 80” ([0051]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Owoseni to include the HNT “loaded with one or more combinations of DOSS, Tween 80, and Span 80,” in order to provide a fluid for oil spill remediation which enables “Synergism in mixtures of surfactants” to “reduce the interfacial tension to levels appropriate for the dispersions” (thereby including:
(claim 22) wherein the cargo further comprises additional chemical cargo; and further
(claim 23) wherein the additional chemical cargo comprises at least one additive selected from the group consisting of a scale inhibitor, a clay stabilizer, a biocide, a paraffin inhibitor, a breaker, a crosslinking agent, a surfactant, an in-situ acid generator, a chelating agent, a tracer, a tagging agent, and combinations thereof).

Claim 17 is rejected under 35 U.S.C. 103 as obvious over Owoseni as in claim 16, and further in view of Chakraborty (2013/0045897), as evidenced by Mirakyan (2011/0287984).
Regarding claim 17, Owoseni provides all elements for oil spill remediation, except for 0.5-10 gpt friction reducer.
Chakraborty teaches “a method of controlling an oil spill using the downhole fluid” (abstract) using a fluid that “can emulsify the oil into isolated pockets, retarding the oil spill and facilitating any remediation processes often required in oil spills” ([0007]), wherein the fluid further comprises “additives, such as acids, corrosion inhibitors, buffers, stabilizers, friction reducers, gellants, emulsifiers, non-emulsifiers, thickeners, shear-thinners, antioxidants, a water-miscible or non-miscible solvent, or a combination comprising at least one of the foregoing” ([0035]). 
Although Chakraborty does not specify the amount of friction reducers, typical amounts of friction reducers appear to be on the order of 0.5-2 gpt.  For example, Mirakyan provides evidence of this, stating “Because these friction reducers are typically pumped at low concentrations (0.5 to 2 gpt), the industry perception has been that these friction reducers are causing little or no damage to the formation” ([0003]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Owoseni to include “wherein at least one of the additives comprises the friction reducer present in the fluid at a concentration of about 0.5 gallons of friction reducer per thousand gallons of the fracturing fluid ("GPT") to about 10 GPT,” in order to provide typical additives at typical amounts for downhole fluids used to remediate oil spills.

Conclusion
As always, Applicant may contact the Examiner for further discussion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674